The opinion of the court was delivered by
Powers, J.
The several statutes constituting our common school system are to be read together, and liberally construed to effectuate the general public good proposed in their enactment.
A review of them will show that the legislature, having full power over the subject, has not entrusted the destiny of the system to the uncertain disposal of the “fierce democracie” of the districts themselves, but has clothed officials with ample authority to keep the schools in motion in any event.
Among such enactments is the provision now found in s. 515 H. L., which empowers the prudential committee “ to appoint and agree with a teacher to instruct the school.” The power to contract with the teacher is not ‘derived from the district at all, but comes from the statute. The district elects the committee, but when elected he is not the agent of the district in the sense that he acts only as the district empowers him to act; but he is the statutory' agent of' the district deriving his power from the law.
His authority to contract with the teacher is to have reasonable limitation, measured by the obvious purpose and object of *555Ms election. To say that he can make no contract that shall be operative beyond his official term is too narrow, and to say that he can contract for a service to be wholly rendered 'during the official term of his successor is too wide, a view of his authority.
He is charged with the temporary current administration of one of the most important interests of the State; and is held to the exercise of good faith to his district as well as the public.
If in such good faith it becomes necessary so to do, he may make a contract for the service of a teacher that will lap over a reasonable time upon the official year of his successor. The Illinois eases cited in argument are in point; and the doctrine there promulgated meets our approval. The case shows that the committee were unable to hire the plaintiff for any term less than a year; that he was a desirable teacher to secure, as liis services afterwards demonstrated; and hence the committee acting for what they deemed the best interests of the school made a contract that would run into the succeeding year. It is true, that the term of school in the succeeding year to which the contract would apply, had not, when the contract was made, been voted or ordered by the district; but the district had so long provided for three terms of school, a prudent official wrould be justified in assuming that this settled policy would continue. It did continue in fact. Full report of the scope of -the plaintiff’s contract and the action of the committee in making it was made at the annual meeting in 1879, and no note of dissent or censure was sounded. If the doctrine that the committee is the mere agent of the district were to prevail, the action of the district at this meeting in voting the term of school covered by this contract after full notice of the facts would validate the committee’s action.
Although the school year for fiscal and some other purposes begins the first of April, still it is. a well understood fact that the school year of service for professional teachers begins with the fall term, and ordinarily such teachers cannot be secured for any different year of service.
*556The plaintiff was ready and willing to perform his contract, and is now entitled to his damages measured by the contract price.
Judgment accordingly.